382 Mich. 285 (1969)
170 N.W.2d 145
PEOPLE
v.
CAREY.
Calendar No. 7, Docket No. 52,041.
Supreme Court of Michigan.
Decided September 3, 1969.
*289 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, S. Jerome Bronson, Prosecuting Attorney, and Dennis Donohue, Chief Appellate Counsel, for the people.
George A. Jones, for defendants.
T.M. KAVANAGH, J.
On April 2, 1963, defendant, while driving a truck leased by a private company hauling its own products, was stopped by a motor carrier inspector employed by the Michigan public service commission. The inspector asked to examine defendant's driver's logbook (driving record). When defendant refused, he was told he was under arrest for failure to display his "driver's logbook to a peace officer upon demand."
In reply to defendant's question of "Who's going to arrest me," the inspector replied "I will." Defendant placed his truck in gear and drove away. The inspector gave chase and overtook defendant's vehicle and, with his red light oscillating and siren sounding, waved to defendant to "move over." Defendant disobeyed. The inspector then drove in front of the truck and slowed to a near stop. Defendant drove around him.
On April 6, 1963, at 2 a.m., the defendant was arrested in his home by an officer from the Plymouth police department who was accompanied by two inspectors employed by the public service commission, and transported to the Oakland county jail. *290 Defendant was arraigned, waived examination, and was bound over to circuit court on a charge of resisting and opposing an inspector of motor carriers for hire  hereafter referred to as "motor carrier inspector"  in attempting to arrest him on April 2, 1963, "for failure to display daily logbook" as required by PA 1937, No 314,[1] commonly known as the motor carrier safety act  hereafter referred to as the "safety act."
Defendant filed a motion to quash the summons and complaint for the reasons that the motor carrier inspector was not a "peace officer" within the meaning of the criminal statute  PA 1931, No 328, § 479 (CL 1948, § 750.479 [Stat Ann 1954 Rev § 28.747]); and that even if the inspector were a peace officer he had no right to arrest defendant under the circumstances because defendant had not committed a misdemeanor in the presence of the inspector. The motion to quash was denied by the trial court.
Defendant sought a directed verdict at the close of the people's testimony, for the reason that the motor carrier inspector was without authority to arrest persons not licensed by the public service commission and the testimony did not support the charge shown in the warrant and complaint. The trial court denied the motion. The jury returned a verdict of guilty. The Court of Appeals affirmed. 11 Mich. App. 213. Defendant is here on leave granted. 381 Mich. 768.
The questions raised by defendant are:
(1) Whether motor carrier inspectors, employed by the public service commission, are peace officers *291 as the term "peace officer" is used in PA 1937, No 314, § 2 (CL 1948, § 480.2)?
(2) If motor carrier inspectors employed by the public service commission were police officers, could they lawfully stop and detain by force the driver of a motor vehicle truck for the sole purpose of demanding the driver's daily logbook, even though they had no reason whatever to believe a crime had been committed?
(3) If motor carrier inspectors employed by the public service commission were police officers, could they lawfully compel a driver of a motor vehicle truck to involuntarily surrender his daily logbook (driving record) for the purpose of possibly furnishing information on which the driver could be charged with a crime?
(4) Whether the driving away of a motor vehicle and the disobedience of an inspector's signal to stop constitutes "resisting and opposing" in violation of the penal code  PA 1931, No 328, § 479?
(5) Did the complaint and warrant allege and did the evidence show that defendant violated the statute pursuant to which the arrest was attempted?
(6) Did the Court of Appeals err in holding that the case had been moot since October 28, 1965, because the conditions of probation had been completed and defendant discharged from probation on that date? (This latter issue appears only in a concurring opinion and is not dispositionally relevant.)
The crucial question is whether a public service commission inspector was a peace officer empowered pursuant to article 5, § 13 of the motor carrier act (CL 1948, § 479.13 [Stat Ann § 22.578]) to enforce all the general laws of this State, including the safety act.
It is argued by the people that it was the intent of the legislature to place the responsibility for the *292 enforcement of the safety act on the public service commission. More specifically, section 1a of the act read:
"The purpose of this act is to safeguard the persons and property of those upon and along the highways within this state, arising from the operation thereon, by persons physically unfitted or physically impaired from exhaustion or other causes, of motor trucks, tractors and trailers, and from the operation thereon of motor trucks, tractors and trailers without reasonably proper safety devices and appliances; and the Michigan public service commission is hereby authorized and empowered to make such rules and regulations as are reasonably necessary to the accomplishment of this purpose." (Emphasis added.) CL 1948, § 480.1a (Stat Ann 1960 Rev § 9.1665[1a]).
This argument fails to distinguish between the regulatory power which is clearly vested in the public service commission and the power to enforce the act. As to the latter power, section 2 of the act unequivocally entrusted the power to demand the display of the logbook only to a peace officer:
"Said daily log or record shall be displayed by the operator or driver of the vehicle upon which the same is maintained, at any time upon demand of any peace officer of the state or any division thereof. The failure to maintain said daily log or record upon each such motor truck or tractor, and to make the entries hereinbefore named, or to display the same or furnish copies thereof to the Michigan public service commission or to the department of labor and industry, as hereinbefore provided, shall be deemed to be a violation of this act by the owner or user of the vehicle in question." (Emphasis added.) CL 1948, § 480.2 (Stat Ann 1960 Rev § 9.1665[2]).
The legislative designation of a "peace officer" in section 2 of the safety act is plain and unambiguous *293 and no interpretation or construction of this particular section is necessary. Acme Messenger Service Co. v. Unemployment Compensation Commission (1943), 306 Mich. 704; In re Chamberlain's Estate (1941), 298 Mich. 278; Geraldine v. Miller (1948), 322 Mich. 85; Knapp v. Palmer (1949), 324 Mich. 694; Van Antwerp v. State (1952), 334 Mich. 593; Mercy Hospital v. Crippled Children Commission (1954), 340 Mich. 404; Bartkowiak v. Wayne County (1954), 341 Mich. 333; Big Bear Markets of Michigan, Inc., v. Liquor Control Commission (1956), 345 Mich. 569. The Court can only give full effect to the plain meaning of the term as used in the statute and cannot read into the law a requirement that the lawmaking body has seen fit to omit. In re Hurd-Marvin Drain (1951), 331 Mich. 504; Staiger v. Liquor Control Commission (1953), 336 Mich. 630.
Recognizing the plain meaning and the exclusive use of the term "peace officer" in section 2, we must consider whether an inspector employed by the public service commission was empowered under article 5, § 13 of the motor carrier act to act as a "peace officer" as that term has been generally defined.
Although the term "peace officer" has not been statutorily defined, it has been judicially construed. In People v. Bissonette (1950), 327 Mich. 349, this Court stated (pp 356, 357):
"Peace officers have general authority to operate in a broader field. Their powers have not been specifically defined by the statute law of this State.
"`Peace Officers. This term is variously defined by statute in the different States; but generally it includes sheriffs and their deputies, constables, marshals, members of the police force of cities, and other officers whose duty is to enforce and preserve the public peace.
"`Public Peace. The peace or tranquility of the community in general; the good order and repose *294 of the people composing a State or municipality.' Black's Law Dictionary (3d ed), p 1341.
"`Peace Officer. Law. A civil officer whose duty it is to preserve the public peace, as a sheriff or constable.' Webster's New International Dictionary (2d ed), p 1798."
It is the people's position that by virtue of appointment pursuant to the motor carrier act, inspectors automatically become peace officers of this State.
The motor carrier act, article 5, § 13, provides:
"The commission may use any and all available legal and equitable remedies of a civil nature to enforce the provisions of this act or any lawful order, rule or regulation made in pursuance thereof. The commission is empowered to employ and appoint from time to time such experts, assistants, inspectors and other help as may be deemed necessary with the aid of the enforcing agencies of this state, to enable it at all times properly to administer and enforce this act. The inspectors so appointed by the commission shall have all the powers conferred upon peace officers by the general laws of this state. A record shall be kept by the commission showing the daily activities, violations found, and arrests made as to each inspector. No employee of the commission shall ask or receive any fee from any person for the taking of acknowledgments or any other service. It shall be the duty of the law enforcement department or agency of every division, branch or commission of the state government, and of every county and municipality within the state, to see that the provisions of this act, and the orders, rules and regulations of the commission thereunder are enforced; and every peace officer shall arrest, on sight or upon warrant, any person found violating or having violated, any provision of this act, or any order, rule or regulation of the commission; and it shall be the duty of the attorney general of the state and *295 of the prosecuting attorneys of the counties of the state to prosecute all violations of this act, or any order, rule or regulation of the commission thereunder." (Emphasis added.)
The declared legislative purpose and policy in enacting the motor carrier act[2] was "to confer upon the [public service] commission the power and authority and to make it its duty to supervise and regulate the transportation of persons and property by motor vehicle for hire upon and over the public highways of this state." (Emphasis added.) See CL 1948, § 475.2 (Stat Ann 1969 Cum Supp § 22.532). A fair reading of the entire act discloses a legislative intent to restrict the scope and operation of the motor carrier act only to those motor vehicles which are "for hire." See People v. Hertz Driveurself Stations, Inc. (1953), 338 Mich. 139.
The title[3] of the motor carrier act has for its basic purpose the supervision, regulation and control of motor vehicles "for hire," and repeatedly employs the restrictive terminology of "for hire" throughout the title. Consonant with this declared policy and manifest intent, as expressed both in the title and body of the act, the title additionally provides "for the enforcement of this act and [prescribes] penalties for its violation." This, of course, was an undisputably valid and proper exercise of the legislative power.
The legislature, however, went further than the purpose and title of the act when it attempted to create a new classification of peace officers by the following language of article 5, § 13 of the motor carrier act:
*296 "The inspectors so appointed by the commission shall have all the powers conferred upon peace officers by the general laws of this state."
This provision, although admittedly within the legislative power, is constitutionally infirm because it is an object in addition to the singular object of the act and it is not expressed in the title of the act. Const 1908, art 5, § 21, mandates that "No law shall embrace more than one object."[4]
The main purpose of Const 1908, art 5, § 21, was to prevent the legislature from passing laws not fully understood and to avoid bringing into one bill subjects diverse in their nature and having no necessary connection. It was intended that the legislature, in passing law, should be fairly notified of its design and that the legislature and public might understand from the title that only provisions germane to the expressed object would be enacted. MacLean v. State Board of Control for Vocational Education (1940), 294 Mich. 45, and cases cited therein.
The provision under consideration creates the type of evil which the Constitution specifically intended to avoid. Certainly, the creation of a new classification of "peace officers," as manifested by the clear and unambiguous language, is neither necessary nor consonant with the declared legislative purpose and policy of the motor carrier act. It is patently diverse in nature from the entire title and body of the act and it bears no necessary or rational connection to the supervision, regulation, and control of motor vehicles for hire. Nowhere in the title of the act is it even intimated that there exists, somewhere in the act, the legislative object to create a new classification of "peace officers" as that term has been construed by the Court. Yet, as the instant *297 case bears witness, the operation of this statute as it presently exists could reach any private conduct falling subject to the power of a peace officer. We do not question the legislature's ability under the police power to enact such a law, but we reject as constitutionally impermissible the method employed in article 5, § 13 of the motor carrier act. See People v. Wohlford (1924), 226 Mich. 166; Arnold v. Ogle Construction Company (1952), 333 Mich. 652; People v. Hertz Driveurself Stations, Inc., supra; Knott v. City of Flint (1961), 363 Mich. 483; Hall v. Calhoun County Board of Supervisors (1964), 373 Mich. 642; Continental Motors Corporation v. Township of Muskegon (1965), 376 Mich. 170, and cases cited therein; City of Gaylord v. Gaylord City Clerk (1966), 378 Mich. 273.
We hold the provision of article 5, § 13 of the motor carrier act which reads: "The inspectors so appointed by the commission shall have all the powers conferred upon peace officers by the general laws of this state," to be unconstitutional for the reason above stated.
We further hold that a public service commission inspector is not, and never was, a "peace officer" as that term has been generally defined. Briggs v. Campbell, Wyant & Cannon Foundry Company (1967), 379 Mich. 160. It follows that the inspector had no authority, outside the ambit of the motor carrier act, to stop a private vehicle, or to demand display of a logbook, or to arrest the driver of a private vehicle.
The judgments of the trial court and the Court of Appeals are reversed.
T.E. BRENNAN, C.J., and DETHMERS, J., concurred with T.M. KAVANAGH, J.
*298 ADAMS, J. (concurring).
In People v. Hertz Driveurself Stations, Inc. (1953), 338 Mich. 139, this Court held that the purpose of PA 1933, No 254, was "to promote safety and conserve the use of highways of the State and, therefore, to supervise, regulate and control the use of such highways by motor carriers of passengers or property for hire upon and over such highways." (Emphasis by the Court, p 145.) The Court concluded that the title was insufficient to cover a 1945 amendment[*] to the act that attempted to reach the business of owners of vehicles who were not carriers or transporters of property but who leased their vehicles to third parties over whom the lessors exercised no control whatsoever.
If the present case were one of first impression, in view of the broad sweep of the language of the first clause of the title to Act 254  "An act to promote safety upon and conserve the use of the public highways of the State;"  I would not construe the scope of the title as narrowly as the Court did in People v. Hertz, supra. Since this Court has held that the act confers jurisdiction on the public service commission only as to regulation of vehicles for hire, it must now be held that the act does not confer upon the public service commission any power or authority to carry out or enforce the provisions of PA 1937, No 314, under which the inspector was proceeding in his encounter with defendant.
I cannot agree, however, that the provision in PA 1933, No 254  "The inspectors so appointed by the commission shall have all the powers conferred upon peace officers by the general laws of this state"  is constitutionally infirm so that a public service commission inspector is not, and never was, a "peace officer" as that term has been generally defined. *299 This Court noted in People v. Bissonette (1950), 327 Mich. 349: "By statute, many officers have been granted certain powers, within the purview of their respective duties, which can be said to be some part of the general powers of a peace officer." (p 354.) In Bissonette, numerous examples of such restricted powers are given (pp 354, 355). In this case the inspector was endeavoring to enforce the provisions of an act other than PA 1933, No 254, which made him a peace officer and which delineates the scope of his authority to act in such capacity. While not necessary to our decision here, it would appear to me that the inspector was a peace officer for the purpose of carrying out his duties under PA 1933, No 254, and that the title of that act is adequate  enforcement being a necessary part of the object of the act  to embrace the provisions of the act as to inspectors and as to their powers as peace officers.
I concur in reversal of the judgments of the trial court and the Court of Appeals for the reasons above given.
BLACK, J. (dissenting).
The constitutional question, turning upon the claimed applicability in bar of defendant's prosecution of the first sentence appearing in Const 1908, art 5, § 21,[*] was not raised in either court below. For reasons often recited, it is not before this Court. And the "dubious" nature of its presentation (see Taunt v. Moegle [1956], 344 Mich. 683, 686, quoting Aircraft & Diesel Equipment Corp. v. Hirsch [1947], 331 U.S. 752, 763 [67 S. Ct. 1493, 91 L. Ed. 1796]) should preclude consideration of that question on motion of the Court.
*300 I stand by the opinion of Division 2 (11 Mich. App. 213) and therefore vote to affirm.
KELLY, J., concurred with BLACK, J.
T.G. KAVANAGH, J., did not sit.
NOTES
[1]  CL 1948, §§ 480.1-480.5 (Stat Ann 1960 Rev §§ 9.1665[1]-9.1665[5]), repealed and superseded by PA 1963, No 181, as amended (MCLA §§ 480.11-480.19, Stat Ann 1968 Rev §§ 9.1666[1]-9.1666 [9]).
[2]  PA 1933, No 254, as amended (CL 1948 and CLS 1961, §§ 475.1-479.20 [Stat Ann and Stat Ann 1969 Cum Supp §§ 22.531-22.585]).
[3]  Amended by PA 1956, No 164, and PA 1957, No 173.
[4]  For current provision, see Const 1963, art 4, § 24.
[*]  PA 1945, No 264.  REPORTER.
[*]  "No law shall embrace more than one object, which shall be expressed in its title." (This language has been continued in Const 1963, art 4, § 24.  REPORTER.)